DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for being dependent on a cancelled claim. In order to expedite prosecution, the rest of this action has been written under the assumption that claims 3-8 were intended to depend on claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is missing its preamble and thus all references in both claim 9 and it’s dependent claims to terms that should have been contained in the preamble lack antecedent basis. In order to expedite prosecution, the rest of this action has been written under the assumption that the preamble of claim 9 was directed towards “a computer program product”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer program product” may encompass signals per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9-14 of U.S. Patent No. US10063439B2 in view of Shimono (US 20050083832 A1). 
Regarding claim 2, the claims of US10063439B2 disclose:
“A system, comprising: one or more data processors; and a non-transitory computer-readable storage medium containing instructions, which when executed on the one or more data processors, cause the one or more data processors to perform operations including:” ([claim 9]: “A system, comprising: one or more data processors; and a non-transitory computer-readable storage medium containing instructions, which when executed on the one or more data processors, cause the one or more data processors to perform operations including:”)
“determining, by a computing device on a local area network, a loss of service provider connectivity at a network device associated with the local area network;” ([claim 9]: “determining a loss of service provider connectivity at a network device associated with a local area network;”)
“transmitting a query requesting network connectivity status information for one or more other network devices associated with the local area network, wherein the network connectivity status information includes service provider connectivity and local area network connectivity; receiving the network connectivity status information in response to the query; analyzing the network connectivity status information;” ([claim 9]: “transmitting a query requesting network connectivity status information for one or more other network devices associated with the local area network, wherein the network connectivity status information includes service provider connectivity and local area network connectivity; receiving the network connectivity status information in response to the query; analyzing the network connectivity status information,”)
“generating instructions for restoring connectivity between the network device and the service provider based on the analysis,” ([claim 9]: “generating restoration instructions for restoring connectivity between the network device and the service provider based on the analysis.”)
“wherein the instructions include: establishing an off-network connection with one or more of the other network devices associated with the local area network; and” ([claim 11]: “wherein the restoration instructions include establishing an off-network connection with one or more network devices associated with the local area network.”)
“relaying communications to the service provider using the off-network connection; and” ([claim 12]: “wherein the restoration instructions include relaying communications to the service provider using the off-network connection.”)
The claims of US10063439B2 do not explicitly disclose “determining an indication that the connectivity between the network device and the service provider have been restored.”
However, Shimono discloses the missing feature “determining an indication that the connectivity between the network device and the service provider have been restored.” ([para 0077]: “The client terminal Cd controls communication between the client terminal Cd itself and the access point Pb and, at the same time, relays data to be communicated between the client terminal Ca and the access point Pb (step S9 in FIG. 4).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of the claims of US10063439B2 and Shimono, to modify the technique as disclosed by the claims of US10063439B2, to determine that connectivity has been restored as disclosed by Shimono. The motivation for doing so is that it is necessary to do so in order for communication to occur. Therefore, it would have been obvious to combine the claims of US10063439B2 with Shimono to obtain the invention as specified in the instant claim.
Regarding claim 3, the claims of US10063439B2 in view of Shimono disclose all the features of the parent claim. The claims of US10063439B2 further disclose “wherein analyzing the network connectivity status information includes identifying a pattern in the network connectivity status information indicative of a network deficiency.” ([claim 9]: “wherein analyzing the network connectivity status information includes: identifying a pattern in the network connectivity status information indicative of a network deficiency;”)
Regarding claim 4, the claims of US10063439B2 in view of Shimono disclose all the features of the parent claim. The claims of US10063439B2 further disclose “wherein analyzing the network connectivity status information includes determining a cause for the loss of service provider connectivity.” ([claim 10]: “wherein analyzing the network connectivity status information further includes determining a cause for the loss of service provider connectivity.”)
Regarding claim 5, the claims of US10063439B2 in view of Shimono disclose all the features of the parent claim. The claims of US10063439B2 further disclose “wherein analyzing the network connectivity status information includes comparing the network connectivity status information with previous network connectivity status information.” ([claim 9]: “wherein analyzing the network connectivity status information includes… comparing the network connectivity status information with previous network connectivity status information;”)
Regarding claim 6, the claims of US10063439B2 in view of Shimono disclose all the features of the parent claim. The claims of US10063439B2 further disclose “transmitting a notification of the instructions or of the loss of service provider connectivity.” ([claim 13]: “transmitting a notification of the restoration instructions or of the loss of service provider connectivity.”)
Regarding claim 7, the claims of US10063439B2 in view of Shimono disclose all the features of the parent claim. The claims of US10063439B2 further disclose “wherein the network device that lost service provider connectivity is the computing device.” ([claim 14]: “wherein the network device includes the one or more data processors.”)
Regarding claim 8, the claims of US10063439B2 in view of Shimono disclose all the features of the parent claim. The claims of US10063439B2 further disclose “wherein the instructions include resetting or updating the network device or one or more other network devices.” ([claim 7]: “wherein the instructions include resetting or updating the network device or one or more other network devices.” Wherein claim 7 of US10063439B2 would be obvious to use with claim 9 due to the parent claim of claim 7, claim 1, being similar to claim 9.)
Claims 9-15 are similar to claims 2-8 with the differences amounting to that claims 2-8 are directed towards a system while claims 9-15 are directed towards a computer program product. Thus, claims 9-15 are rejected for similar reasons to claims 2-8.
Claims 16-21 are similar to claims 2-7 with the differences amounting to that claims 2-8 are directed towards a system while claims 16-21 are directed towards a method. Thus, claims 16-21 are rejected for similar reasons to claims 2-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 6-8, 9, 13-15, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimono (US 20050083832 A1) in view of Omori (US 20130133029 A1).
Regarding claim 2, Shimono discloses:
“A system, comprising: one or more data processors; and a non-transitory computer-readable storage medium containing instructions, which when executed on the one or more data processors, cause the one or more data processors to perform operations including:”
“determining, by a computing device on a local area network, a loss of service provider connectivity at a network device associated with the local area network;” ([para 0072]: “In response to the fault detection signal Sha (FIG. 2), the disconnection controlling unit 20a (FIG. 2) disconnects the client terminal Ca, which is connected to the access point Pa at that time, from the access point Pa and forces communication between them to terminate (step S4 in FIG. 4).”)
“transmitting a query requesting network connectivity status information for one or more other network devices associated with the local area network…” ([para 0073]: “As shown in FIG. 7, the search controlling unit 60a (FIG. 3) of the disconnected client terminal Ca transmits a management frame, which is management information, through the transceiver unit 50a (FIG. 3) to search for another client terminal Cb-Cd to which the client terminal Ca is to be connected (step S5 in FIG. 4).”)
“…receiving the network connectivity status information in response to the query; analyzing the network connectivity status information; generating instructions for restoring connectivity between the network device and the service provider based on the analysis, wherein the instructions include: establishing an off-network connection with one or more of the other network devices associated with the local area network; and relaying communications to the service provider using the off-network connection; and determining an indication that the connectivity between the network device and the service provider have been restored.” ([para 0076]: “The connection controlling unit 70a (FIG. 3) of the disconnected client terminal Ca transmits the emergency ID code to the client terminal Cd through the transceiver unit 50a (FIG. 3). The connection controlling unit 70a (FIG. 3) then performs connection processing such as log-in processing for the client terminal Cd that was searched for during the search processing (step S8 in FIG. 4).” ; [para 0077]: “The client terminal Cd controls communication between the client terminal Cd itself and the access point Pb and, at the same time, relays data to be communicated between the client terminal Ca and the access point Pb (step S9 in FIG. 4).”)
Shimono does not explicitly disclose “wherein the network connectivity status information includes service provider connectivity and local area network connectivity.”
However, Omori discloses the missing features “wherein the network connectivity status information includes service provider connectivity and local area network connectivity.” ([para 0025]: “In response to this request for connection information, the wireless LAN terminal 101 sends back the requested connection information to the wireless LAN terminal 103 via the access point 102 (Step S13). The connection information includes information about the security functions that the terminal itself is equipped with (here, WEP, TKIP, and AES) and information about the current connection settings made with the access point 102 (here, WEP is used).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shimono and Omori, to modify the technique as disclosed by Shimono, to request service provider and local area connectivity as disclosed by Omori. The motivation for doing so is that there would be no purpose in connecting to a node that has also lost its connection with the service provider, and thus doing so improves system efficiency. Therefore, it would have been obvious to combine Shimono with Omori to obtain the invention as specified in the instant claim.
Regarding claim 6, Shimono in view of Omori disclose all the features of the parent claim.
Shimono further discloses “transmitting a notification of the instructions or of the loss of service provider connectivity.” ([para 0076]: “The connection controlling unit 70a (FIG. 3) of the disconnected client terminal Ca transmits the emergency ID code to the client terminal Cd through the transceiver unit 50a (FIG. 3).”)
Regarding claim 7, Shimono in view of Omori disclose all the features of the parent claim.
Shimono further discloses “wherein the network device that lost service provider connectivity is the computing device.” ([para 0072]: “In response to the fault detection signal Sha (FIG. 2), the disconnection controlling unit 20a (FIG. 2) disconnects the client terminal Ca, which is connected to the access point Pa at that time, from the access point Pa and forces communication between them to terminate (step S4 in FIG. 4).”)
Regarding claim 8, Shimono in view of Omori disclose all the features of the parent claim.
Shimono further discloses “wherein the instructions include resetting or updating the network device or one or more other network devices.” ([para 0076]: “The connection controlling unit 70a (FIG. 3) then performs connection processing such as log-in processing for the client terminal Cd that was searched for during the search processing (step S8 in FIG. 4).”)
Claims 9 and 13-15 are similar to claims 2 and 6-8 with the differences amounting to that claims 2 and 6-8 are directed towards a system while claims 9 and 13-15 are directed towards a computer program product. Thus, claims 9 and 13-15 are rejected for similar reasons to claims 2 and 6-8.
Claims 16 and 20-21 are similar to claims 2 and 6-7 with the differences amounting to that claims 2 and 6-7 are directed towards a system while claims 16 and 20-21 are directed towards a method. Thus, claims 16 and 20-21 are rejected for similar reasons to claims 2 and 6-7.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimono (US 20050083832 A1) in view of Omori (US 20130133029 A1) and further in view of Just (US 20080316915 A1).
Regarding claim 4, Shimono in view of Omori disclose all the features of the parent claim.
Shimono in view of Omori do not explicitly disclose “wherein analyzing the network connectivity status information includes determining a cause for the loss of service provider connectivity.”
However, Just discloses the missing feature “wherein analyzing the network connectivity status information includes determining a cause for the loss of service provider connectivity.” ([para 0018]: “A wide area communication network 10 is shown in relationship to a wireless LAN 11 and a PC 16 utilized by a network operator or analyst, for instance, to determine the cause of a communication session fault event.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Shimono, Omori, and Just to modify the technique as disclosed by Shimono, to determine the caused for the loss of service provider connectivity as disclosed by Just. The motivation for doing so is that this can be reported and thus the issue can be fixed by the network operator, thus improving network quality. Therefore, it would have been obvious to combine Shimono with Omori to obtain the invention as specified in the instant claim.
Claims 11 and 18 are similar to claim 4 and are rejected for similar reasons.

Allowable Subject Matter
Claims 3, 5, 10, 12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting and relevant 35 U.S.C. 112(b) rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, of the closest prior arts Shimono in view of Omori discloses all the features of the parent claim. However, Shimono in view of Omori do not disclose “wherein analyzing the network connectivity status information includes identifying a pattern in the network connectivity status information indicative of a network deficiency.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 3 obvious, over any of the prior art of record, alone or in combination. Claims 10 and 17 are similar to claim 3 and contain allowable subject matter for similar reasons.
Regarding claim 5, of the closest prior arts Shimono in view of Omori discloses all the features of the parent claim. However, Shimono in view of Omori do not disclose “wherein analyzing the network connectivity status information includes comparing the network connectivity status information with previous network connectivity status information.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 5 obvious, over any of the prior art of record, alone or in combination. Claims 12 and 19 are similar to claim 5 and contain allowable subject matter for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412